Order affirmed, with ten dollars costs and disbursements. The issue as to whether or not a general release was executed by. plaintiff in this action for personal injuries involves an examination of the extent of such injury. The plaintiff’s claim is that he was so affected physically and mentally by the injury that he was not a voluntary party to the alleged general release. Under such circumstances two-trials involving substantially the same facts would result. For the foregoing reasons we think we should not interfere with the discretion of the Special Term refusing a separate trial of the issue as to the general release. Kelly, P. J., Rich, Manning, Kelby and Kapper, JJ., concur.